DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The Amendments in the 8/16/2022 After Final Consideration Pilot Program-2.0 [hereinafter "AFCPP-2.0"] Response Are Not Entered
01.	A complete review, and a decision on allowability in view, of the amendments 8/16/2022 AFCPP-2.0 Response proposes could not be made within the consideration time authorized under AFCPP-2.0. The consideration, including an update search, however, indicates that the proposed amendments: raise at least the new issues this Communication describes. 
02.	The 8/16 AFCPP-2.0 Response proposes: amending independent claim 1 and dependent claims 4 and 6; and cancelling dependent claim 5. 
With respect to independent claim 1, the 6/18 Response proposes amending claim 1 to be a modified version of what finally rejected, pending claim 5 is. 
With respect to claim 4, the 6/18 Response proposes amending claim 4 to be another modified version of what pending, finally rejected claim 5 is. 
With respect to claim 6, the 6/18 Response proposes editorially amending claim 6 and also making it depend from proposed, amended claim 1. 
Proposed, amended independent claim 1 has a scope not considered earlier. As such its examination on the merits requires further consideration and search beyond the resources available under AFCPP-2.0. Nevertheless, such a claim appears not patentable at least over PGPUB US 2016/0163261 for a patent application by Kim et al. [hereinafter "Kim"], further in view of PGPUB US 2017/0208265 for a patent application by "Lin." 
Specifically, Lin teaches (see, for example, the front page figure) a buffer having an amplifier 112 and a control device 106 (see, for example, the front page figure), including an FET, connected as in proposed claim 1, to achieve "enhanced pixel for wavefront sensing" (see, for example, the Title and the Abstract). 
Therefore, it would have been obvious for a person having an ordinary skill in the art, before the effective filing date of this application, to have modified the device Kim describes to have the buffer circuit include an amplifier and a control device that includes an FET, the amplifier and the FET connected as in proposed claim 1, to achieve "enhanced pixel for wavefront sensing," as Lin teaches. 
At least the above noted issue makes clear that the proposed, amended independent claim 1 in the 8/16/2022 AFCPP-2.0 Response does not place this application in allowable form. 
Moreover, at least because of the above noted issue, the proposed claim amendments materially increase and complicate the issues for appeal, rather than reducing or simplifying the issues for appeal, and, therefore, place this application in worse form for appeal.
At least for the above reasons, therefore, the proposed amendments in the DATE 8/16 AFCPP-2.0 are not entered.
Status of Claims Pending on the 6/13/2022 FOA
03.	The rejections of claims 1 and 3-8 in the 6/13 FOA "Final Office Action" are maintained. Claims 9-13 remain withdrawn from further consideration as being directed to an invention restricted from further examination on the merits.
Response to Arguments
04.	The arguments in the 8/16 AFCPP-2.0 "Response" have been fully considered. These arguments, however, are not ripe since the proposed amendments are not entered. 
Examiner Called Applicants' Representative 
05.	Examiner Sayadian [hereinafter "E"] called Mr. Lee (Applicants' Representative [hereinafter "AR"]) on 8/17/2022 and left AR a message noting that an Advisory Action is forthcoming, which Advisory details the reasons for denying entry of the proposed amendments in the 8/16 AFCPP-2.0 Response, and invited AR to call E back should AR have any question. 
CONCLUSION
06.	The period for reply expires on the later of: (1) the mailing date of this Advisory Action, or (2) the date set forth in the Final Rejection. Any extension fee pursuant to 37 CFR 1.136(a) will be calculated from this expiration date.
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814